    Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 1 of 15 PageID #: 604




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                   )
TINA SKILES,                                       )
                                                   )
          Plaintiff,                               )
                                                   )
v.                                                 )
                                                   )           Case No. 4:20-CV-00443-NCC
KILOLO KIJAKAZI,1                                  )
Acting Commissioner of Social Security             )
                                                   )
          Defendant.                               )

                                 MEMORANDUM AND ORDER

         This is an action under Title 42 U.S.C. § 405(g) for judicial review of the final decision

of the Commissioner denying the application of Tina Skiles (“Plaintiff”) for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the

Social Security Act, 42 U.S.C. §§ 401, et seq. and 42 U.S.C. §§ 1381, et seq. Plaintiff has filed a

brief in support of the Complaint (Doc. 18), and Defendant has filed a brief in support of the

Answer (Doc. 19). The parties have consented to the jurisdiction of the undersigned United

States Magistrate Judge pursuant to Title 28 U.S.C. § 636(c) (Doc. 9).

                                  I. PROCEDURAL HISTORY

         Plaintiff filed her applications for SSI and DIB on March 22, 2017 (Tr. 184-90).

Plaintiff’s claim was initially denied on May 5, 2017, and she filed a Request for Hearing before




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi shall be substituted for
former Commissioner Andrew Saul as the defendant in this suit. No further action need be taken
to continue this suit by reason of the last sentence of section 205(g) of the Social Security Act,
42 U.S.C. § 405(g).
    Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 2 of 15 PageID #: 605




an Administrative Law Judge (“ALJ”) (Tr. 97-126, 142-43). After a hearing, by a decision dated

February 12, 2019, the ALJ found the Plaintiff not disabled (Tr. 7-24). On January 24, 2020, the

Appeals Council denied Plaintiff’s request for review (Tr. 1-4). As such, the ALJ’s decision

stands as the final decision of the Commissioner.

                                  II. DECISION OF THE ALJ

         The ALJ found that Plaintiff meets the insured status requirements of the Social Security

Act through December 31, 2022 (Tr. 13). The ALJ determined Plaintiff has not engaged in

substantial gainful activity since October 1, 2016, the alleged onset date (Id.). The ALJ found

Plaintiff has the severe impairments of diabetes mellitus and cervical degenerative disc disease,

but that no impairment or combination of impairments meet or medically equals the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 13-15). After

considering the entire record, the ALJ determined Plaintiff has the residual functional capacity

(“RFC”) to perform light work2 with the following limitations (Tr. 15). Plaintiff must avoid

climbing ladders, ropes and scaffolds, working at unprotected dangerous heights and around

unprotected dangerous machinery (Id.). Plaintiff is able to frequently climb ramps and stairs, as

well as stoop and crouch, and she can occasionally kneel and crawl, occasionally use the bilateral

upper extremities above the should level, but she must avoid concentrated exposure to extremes

of cold and jobs that expose a person to whole body vibration (Id.). The ALJ found that Plaintiff




2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting
most of the time with some pushing and pulling of arm or leg controls. To be considered capable
of performing a full or wide range of light work, you must have the ability to do substantially all
of these activities. If someone can do light work, we determine that he or she can also do
sedentary work, unless there are additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time.” 20 C.F.R. §§ 404.1567(b), 416.967(b).
                                                 2
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 3 of 15 PageID #: 606




is unable to perform any past relevant work but that there are jobs that exist in significant

numbers in the national economy that claimant can perform including housekeeper, dining room

attendant, and small products assembler (Tr. 17-18). Thus, the ALJ concluded that Plaintiff has

not been under a disability from October 1, 2016, through the date of the decision (Tr. 19).

                                    III. LEGAL STANDARD

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. “If a claimant fails

to meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). In this sequential analysis, the

claimant first cannot be engaged in “substantial gainful activity” to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines “severe impairment” as

“any impairment or combination of impairments which significantly limits [claimant’s] physical

or mental ability to do basic work activities. . . .” Id. “‘The sequential evaluation process may

be terminated at step two only when the claimant’s impairment or combination of impairments

would have no more than a minimal impact on [his or] her ability to work.’” Page v. Astrue, 484

F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir.

2001), citing Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996)).

       Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d).

If the claimant has one of, or the medical equivalent of, these impairments, then the claimant is

per se disabled without consideration of the claimant’s age, education, or work history. Id.


                                                  3
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 4 of 15 PageID #: 607




       Fourth, the impairment must prevent the claimant from doing past relevant work. 20

C.F.R. §§ 416.920(f), 404.1520(f). The burden rests with the claimant at this fourth step to

establish his or her RFC. Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008) (“Through step

four of this analysis, the claimant has the burden of showing that she is disabled.”). The ALJ

will review a claimant’s RFC and the physical and mental demands of the work the claimant has

done in the past. 20 C.F.R. § 404.1520(f).

       Fifth, the severe impairment must prevent the claimant from doing any other work. 20

C.F.R. §§ 416.920(g), 404.1520(g). At this fifth step of the sequential analysis, the

Commissioner has the burden of production to show evidence of other jobs in the national

economy that can be performed by a person with the claimant’s RFC. Steed, 524 F.3d at 874

n.3. If the claimant meets these standards, the ALJ will find the claimant to be disabled. “The

ultimate burden of persuasion to prove disability, however, remains with the claimant.” Young v.

Apfel, 221 F.3d 1065, 1069 n.5 (8th Cir. 2000). See also Harris v. Barnhart, 356 F.3d 926, 931

n.2 (8th Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003)); Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove disability and to demonstrate

RFC remains on the claimant, even when the burden of production shifts to the Commissioner at

step five.”). Even if a court finds that there is a preponderance of the evidence against the ALJ’s

decision, the decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). “Substantial evidence is less than a preponderance but

is enough that a reasonable mind would find it adequate to support the Commissioner’s

conclusion.” Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002). See also Cox v.

Astrue, 495 F.3d 614, 617 (8th Cir. 2007).




                                                 4
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 5 of 15 PageID #: 608




        It is not the job of the district court to re-weigh the evidence or review the factual record

de novo. Id. Instead, the district court must simply determine whether the quantity and quality

of evidence is enough so that a reasonable mind might find it adequate to support the ALJ’s

conclusion. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001) (citing McKinney v. Apfel, 228

F.3d 860, 863 (8th Cir. 2000)). Weighing the evidence is a function of the ALJ, who is the fact-

finder. Masterson v. Barnhart, 363 F.3d 731, 736 (8th Cir. 2004). Thus, an administrative

decision which is supported by substantial evidence is not subject to reversal merely because

substantial evidence may also support an opposite conclusion or because the reviewing court

would have decided differently. Krogmeier, 294 F.3d at 1022.

                                         IV. DISCUSSION

        In her appeal of the Commissioner’s decision, Plaintiff raises two issues. First, Plaintiff

asserts that the ALJ erred in his failure to find Plaintiff’s mental impairments of anxiety and

depression to be severe impairments (Doc. 18 at 6-9). Second, Plaintiff argues that the ALJ

failed to provide sufficient reasons for discrediting Plaintiff’s allegations of pain (Id. at 9-15).

For the following reasons, the Court finds that Plaintiff’s arguments are without merit and that

the ALJ’s decision is based on substantial evidence and is consistent with the Regulations and

case law.

A. Severe Impairments

        First, Plaintiff asserts that the ALJ erred in his failure to find Plaintiff’s mental

impairments of anxiety and depression to be severe impairments (Doc. 18 at 6-9). At step two of

the sequential analysis, the ALJ determines whether a claimant has a “severe impairment.” 20

C.F.R. §§ 404.1520(c), 416.920(c). “An impairment or combination of impairments is not

severe if it does not significantly limit your physical or mental ability to do basic work



                                                   5
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 6 of 15 PageID #: 609




activities.” 20 C.F.R. §§ 404.1522(a), 416.922(a). While a claimant has the burden of showing a

severe impairment that severely limits his physical or mental ability to perform basic work

activities, the burden “is not great” and “[t]he sequential evaluation process may be terminated at

step two only when the claimant’s impairment or combination of impairments would have no

more than a minimal impact on [his or her] ability to work.” Caviness, 250 F.3d at 605. Basic

work activities are those “abilities and aptitudes necessary to do most jobs.” 20 C.F.R.

§§ 404.1522(b), 416.922(b).

       The ALJ determined that Plaintiff’s medically determinable mental impairments of

anxiety and depression were not severe impairments because they did not cause more than

minimal limitation in Plaintiff’s ability to perform basic mental work activities (Tr. 13). In so

doing, the ALJ used a “special technique” called the psychiatric review technique (“PRT”) to

evaluate Plaintiff’s mental health impairments. See 20 C.F.R. §§ 404.1520a, 416.920a. Under

the PRT, an ALJ must rate the degree of a claimant’s mental functioning using the “paragraph

B” criteria. See 20 C.F.R. Part 404, Subpart P, Appendix 1. Here, the ALJ found Plaintiff had

mild limitations in all four paragraph B domains of functioning: understanding, remembering, or

applying information; interacting with others; concentrating, persisting, or maintaining pace; and

adapting or managing oneself (Tr. 13-14). Thus, the ALJ concluded that Plaintiff’s mental

health impairments are not severe. 20 C.F.R. §§ 404.1520a(d)(1), 416.920a(d)(1) (“If we rate

the degrees of your limitation as ‘none’ or ‘mild,’ we will generally conclude that your

impairment(s) is not severe[.]”).

       The Court finds that the ALJ’s determination that Plaintiff’s mental health impairments

of anxiety and depression are not severe to be supported by substantial evidence. Plaintiff

alleged disability based in part on her depression and suicidal thoughts (Tr. 98, 238). Plaintiff’s



                                                 6
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 7 of 15 PageID #: 610




self-reported symptoms support her allegations of disabling mental health conditions. For

example, Plaintiff reported to medical personnel that she was feeling depressed, tired all the

time, a lack of motivation, and a just okay mood (Tr. 330, 337). In her March 29, 2017 Function

Report, Plaintiff indicated, as it relates to her mental health, that she was feeling “very

depressed” and cries a lot every day (Tr. 246-47). Plaintiff further reported that she does not

socialize with anyone and that does not handle stress or changes in routine well (Tr. 250-52).

The ALJ clearly acknowledged these statements and, for example, expressly indicated that

Plaintiff did not socialize with anyone other than her sister, her daughter and her boyfriend (Tr.

14). However, statements about symptoms will not alone establish disability. 20 CFR

§§ 404.1529(a), 416.929(a).

       The record does not establish that Plaintiff’s mental health impairments cause more than

a minimal impact on her ability to work. Caviness, 250 F.3d at 605. As noted by the ALJ,

Plaintiff has not consistently received mental health treatment from a professional nor has she

required inpatient mental health treatment (Tr. 13). The absence of any evidence of ongoing

counseling or psychiatric treatment or of deterioration or change in a plaintiff’s mental

capabilities disfavors a finding of disability. Roberts v. Apfel, 222 F.3d 466, 469 (8th Cir. 2000).

During the relevant period, Plaintiff was prescribed psychotropic medication including Zoloft

and Effexor by her primary care physician (Tr. 300). Further, Plaintiff’s mental health

examinations both before and during the period were largely normal. For example, at a visit in

March of 2016, Plaintiff presented negative for suicidal ideas, sleep disturbance, self-injury,

dysphoric mood and decreased concentration, was not nervous or anxious, was oriented to

person, place, and time, and not in any distress (Tr. 326). In February 2017, Plaintiff was found

to have normal mood and affect, normal behavior, and normal judgment and thought content (Tr.



                                                  7
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 8 of 15 PageID #: 611




367). Indeed, her physician noted that her major depressive disorder, single episode, was in full

remission and “well controlled with Zoloft” with follow up not required for three months (Tr.

327-28). Plaintiff notes that she presented to the Emergency Room at Mercy Hospital Jefferson

with suicidal ideation in February 2018 (Tr. 415). However, the primary purpose of Plaintiff’s

visit was abdominal pain with vomiting and diarrhea (Id.). During her visit, “[p]atient also

reported to nursing staff that she is suicidal” (Id.). Upon physical exam, the emergency room

physician noted Plaintiff had “normal mood and affect” (Tr. 418). Plaintiff was cleared by

behavioral health and subsequently denied any suicidal ideation (Tr. 425). The ALJ also

reviewed “all opinions offered on the claimant’s behalf” and highlighted the May 5, 2017

opinion by Stephen Sher, Ph.D. (“Dr. Sher”), a state agency medical consultant, affording the

opinion “great weight” as consistent with Plaintiff’s overall treatment records (Tr. 14). In his

May 5, 2017, Dr. Sher determined that Plaintiff’s depression was non-severe as “[t]here is no

evidence in file that claimant had any suicide attempts, ER visits or inpatient stays for mental

health issues” (Tr. 103). He noted that Plaintiff has a history of depression and was prescribed

Zoloft by her primary care physician but that her exams were generally normal with good eye

contact, normal mood and behaviors, normal judgment and thought content, and ability to carry

conversation well (Id.).

       Regardless, the ALJ considered Plaintiff’s peripheral neuropathy in his RFC analysis.

Ford v. Astrue, 518 F.3d 979, 981 (8th Cir. 2008). See also Brockman v. Berryhill, No. 2:16-

CV-00032 JAR, 2017 WL 4339502, at *4 (E.D. Mo. Sept. 29, 2017); 20 C.F.R. § 404.1545(a)(2)

(“If you have more than one impairment. We will consider all of your medically determinable

impairments of which we are aware, including your medically determinable impairments that are

not ‘severe,’ as explained in §§ 404.1520(c), 404.1521, and 404.1523, when we assess your



                                                 8
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 9 of 15 PageID #: 612




residual functional capacity.”). While the vast majority of the ALJ’s focus during his RFC

analysis was on Plaintiff’s physical impairments, the ALJ noted that one of Plaintiff’s chief

complaints, in a record that predates the relevant period, was depression (Tr. 16). In addition to

this indicia of the ALJ’s complete review of the record, the ALJ also specifically indicated that

he considered Plaintiff’s non-severe mental impairments when he evaluated Plaintiff’s RFC (Tr.

14). Therefore, to the extent the ALJ erred by not finding Plaintiff’s anxiety and depression to

be severe impairments, such error was harmless in light of the ALJ’s consideration of the

impairments in his RFC analysis. Givans v. Astrue, No. 4:10-CV417-CDP, 2012 WL 1060123,

at *17 (E.D. Mo. Mar. 29, 2012) (holding that even if the ALJ erred in failing to find one of the

plaintiff's impairments to be severe, the error was harmless because the ALJ found other severe

impairments and considered both those impairments and the plaintiff's non-severe impairments

when determining Plaintiff’s RFC). See also Byes v. Astrue, 687 F.3d 913, 917 (8th Cir. 2012)

(noting that an error is harmless unless the ALJ would have decided the case differently). In

conclusion, the Court finds the ALJ’s determination regarding Plaintiff’s severe impairments to

be based on substantial evidence and consistent with Regulations and case law.

B. Evaluation of Subjective Pain Complaints

       Second, Plaintiff argues that the ALJ failed to provide sufficient reasons for discrediting

Plaintiff’s allegations of pain (Doc. 18 at 9-15). Specifically, Plaintiff asserts the ALJ failed to

properly consider Plaintiff’s testimony regarding her imitations and explain which statements he

found inconsistent with the evidence in the record (Id. at 11-12). Instead, Plaintiff argues, the

ALJ relied on one boilerplate paragraph and did not provide any discussion or analysis




                                                  9
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 10 of 15 PageID #: 613




concerning Plaintiff’s subjective reports in violation of Social Security Ruling (“SSR”) 16-3p3

(Id. at 12).

        In evaluating Plaintiff’s subjective complaints, the ALJ must consider: (1) the claimant’s

daily activities; (2) the duration, intensity, and frequency of pain; (3) the precipitating and

aggravating factors; (4) the dosage, effectiveness, and side effects of medication; (5) any

functional restrictions; (6) the claimant’s work history; and (7) the absence of objective medical

evidence to support the claimant’s complaints. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir.

2008); Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). “The credibility of a claimant’s

subjective testimony is primarily for the ALJ to decide, not the courts.” Pearsall v. Massanari,

274 F.3d 1211, 1218 (8th Cir. 2001). “If an ALJ explicitly discredits the claimant’s testimony

and gives good reason for doing so, [a court] will normally defer to the ALJ’s credibility

determination.” Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003). See also Halverson v.

Astrue, 600 F.3d 922, 932 (8th Cir. 2010); Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006).

For the following reasons, the Court finds that the reasons offered by the ALJ in support of his

credibility determination are based on substantial evidence.

        As a preliminary matter, contrary to Plaintiff’s assertions, the ALJ addressed Plaintiff’s

subjective complaints. Indeed, the ALJ detailed Plaintiff’s testimony noting, as relevant to

Plaintiff’s pain, that Plaintiff testified as follows:

        She has shoulder and neck pain, and has seen a chiropractor. . . . She can stand for up to
        45 minutes before she needs to sit and can lift half a gallon of milk. At times, she
        remains in bed for a week straight because she is tired and sick. … The claimant’s
        daughter helps her with her personal needs and most activities.



3
 Social Security Ruling 16-3p, 2016 eliminated the term “credibility” from the analysis of
subjective complaints. However, the regulations remain unchanged; “Our regulations on
evaluating symptoms are unchanged.” SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017); 20 C.F.R.
§§ 404.1529, 416.929.
                                                    10
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 11 of 15 PageID #: 614




(Tr. 15). Nevertheless, the ALJ concluded that Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record” (Tr. 17). Specifically, the ALJ found that treatment

records do not provide documentation of strength loss that would support a lifting restriction to

half a gallon of milk and they do not indicate a reason for this significant 45-minute stating

limitation (Id.). In doing so, the ALJ devotes nearly three full pages to discussing Plaintiff’s

limited medical record in which he clearly describes, acknowledges, and weighs various

subjective reports, medications, diagnostic testing, objective medical reports, and medical

opinions in his evaluation of Plaintiff’s subjective complaints of pain.

       First, the ALJ reviewed the objective medical evidence of record and determined that it

failed to support the severity of the Plaintiff’s alleged symptoms as indicated above. The ALJ

detailed Plaintiff’s limited medical history and referred to multiple objective measures during the

relevant period to explain why she found Plaintiff’s physical condition not disabling.

Specifically, the ALJ found that records predating the alleged onset date indicated largely normal

physical exams including normal range of motion and no edema (Tr. 329-31, 345-46). However,

the ALJ found that objective records supported Plaintiff’s allegations of spinal impairment,

noting a February 25, 2017 CT Scan indicating partial C5-6 fusion of the vertebral bodies and

reversal of cervical lordosis4 (Tr. 371-72). As detailed below, the ALJ, however, found

Plaintiff’s treatment of her condition to be somewhat conservative in nature (Tr. 16). Plaintiff

sought care from a chiropractor who provided a medical source statement addressing her pain




4
  Cervical lordosis is the normal, anteriorly convex curvature of the cervical segment of the
vertebral column. Reverse cervical lordosis describes a condition when the neck’s natural
curvature has changed, usually in the opposite direction. Stedman’s Medical Dictionary, 513330
(2014).
                                                 11
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 12 of 15 PageID #: 615




conditions, but his records are not provided and the ALJ determined his opinion was entitled to

no weight in part because he found it to be inconsistent with Plaintiff’s medical records (Tr. 16).

On March 28, 2017, Plaintiff saw Sanjay Sharm, D.O. who found Plaintiff had restricted range of

motion in all planes, moderate tenderness in paraspinal muscles and slight right grip weakness

but no muscle atrophy (Tr. 398). A subsequent examination indicated largely normal findings

including no back pain, join swelling or neck pain (Tr. 416). An ALJ may determine that

“subjective pain complaints are not credible in light of objective medical evidence to the

contrary.” Gonzales v. Barnhart, 465 F.3d 890, 895 (8th Cir. 2006).

       Second, the ALJ detailed the largely conservative management of Plaintiff’s conditions.

Specifically, the ALJ noted that since her alleged onset date, Plaintiff has not required ongoing

physical or occupational therapy and has not required additional surgery (Tr. 16). The ALJ also

noted that, during that time, Plaintiff has also not seen an orthopedist for her spinal impairments

(Id.). Although not addressed by the ALJ, the Court also notes that Plaintiff reported not taking

any medication for her pain except, “every once in a while, I’ll do an ibuprofen” (Tr. 66-68, 71,

300). An ALJ may properly consider Plaintiff’s conservative treatment history in his

determination of a plaintiff’s credibility. See, e.g., Kamann, 721 F.3d at 950-51; Black v. Apfel,

143 F.3d 383, 386 (8th Cir. 1998) (noting conservative course of treatment supported ALJ’s

decision to discredit subjective complaints of pain).

       Third, the ALJ properly reviewed the medical opinion evidence as it related to Plaintiff’s

physical impairments and her complaints of pain. Specifically, the ALJ afforded the opinion of

Christopher Calandro (“Dr. Calandro”), Plaintiff’s chiropractor, “no weight” (Tr. 16). On March

28, 2017, Dr. Calandro completed a medical source statement indicating that Plaintiff had neck

and shoulder pain that limited her severely (Tr. 393-95). Dr. Calandro opined that Plaintiff could



                                                12
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 13 of 15 PageID #: 616




only occasionally lift/carry less than 10 pounds and only occasionally twist, frequently stoop,

balance, crouch, and crawl, and rarely climb (Tr. 394). Dr. Calandro limited Plaintiff to sitting

no more than 45 minutes at a time before needing to change positions; sitting for no more than 4

hours total in an 8-hour working day; standing for no more than 5 minutes at a time before

needing to sit down or walk around; standing for no more than 4 hours total in an 8-hour working

day (Id.). Dr. Calandro further indicated that Plaintiff would need to take unscheduled breaks

during an 8-hour workday every 2 hours for at least 20 minutes and that she would miss more

than 4 days per month because of her conditions (Tr. 395). Of note, Dr. Calandro’s handwritten

comments are largely illegible (See Tr. 393). The ALJ found Dr. Calandro not to be an accepted

medical source and determined Dr. Calandro’s opinion to be inconsistent with the Plaintiff’s

treatment records both as of and after the date of the opinion (Tr. 16). Specifically, the ALJ

noted that on the same date Dr. Calandro completed the opinion, Plaintiff saw Sanjay Sharma,

D.O. who indicated, as it relates to Plaintiff’s allegations of disabling pain, Plaintiff had

restricted range of motion in all planes, moderate tenderness in the paraspinal muscles and slight

right grip weakness but no muscle atrophy (Tr. 398). See Perks v. Astrue, 687 F.3d 1086, 1092

(8th Cir. 2012) (internal quotation marks omitted) (“Physician opinions that are internally

inconsistent are entitled to less deference than they would receive in the absence of

inconsistencies.”); Travis v. Astrue, 477 F.3d 1037, 1041 (8th Cir. 2007) (finding an ALJ may

afford an opinion less weight if it is “inconsistent with or contrary to the medical evidence as a

whole”). Regardless, under the Regulations in effect at the time, chiropractors were not

acceptable medical sources and only acceptable medical sources could provide medical opinions.

20 C.F.R. §§ 404.1502, 416.902; Sloan v. Astrue, 499 F.3d 883, 888 (8th Cir. 2007).




                                                  13
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 14 of 15 PageID #: 617




       The ALJ also properly determined he could not give the opinion of Ashwin Joshi, M.D.

(“Dr. Joshi”), Plaintiff’s primary care physician, any weight as Dr. Joshi completed a medical

source statement on March 24, 2018, but deferred offering any physical capacity limitations on

Plaintiff’s behalf (Tr. 17, 411-13). Indeed, to the extent Dr. Joshi’s form could be considered a

medical opinion, an ALJ may properly consider the detail and supportability of a physician’s

judgments about the nature and severity of a claimant’s impairment. 20 C.F.R.

§§ 404.1527(a)(1), (c), 416.927(a)(1), (c).

       Additionally, the ALJ afforded the opinion of Nancy Ceaser, M.D. (“Dr. Ceaser”), a state

agency medical consultant, “great weight” (Tr. 17). In conjunction with Plaintiff’s medical

evaluation, on May 5, 2017, Dr. Ceaser evaluated Plaintiff’s physical limitations and found

Plaintiff has degenerative disc disease with the following limitations (Tr. 105-08). Plaintiff can

frequently lift and/or carry 10 pounds; stand and/or walk for a total of about 6 hours in an 8-hour

workday; sit for a total of 6 hours in an 8-hour workday; frequently climb ramps and stairs and

crouch; occasionally climb ladders, ropes, scaffolds, kneel, and crawl; and had limited ability in

reaching overhead in both directions (Tr. 105-06). Otherwise, Dr. Ceaser largely found Plaintiff

not to be limited as a result of her physical impairments and concluded that a limitation to light

work was appropriate (Tr. 108). The ALJ properly determined that Dr. Ceaser’s opinion was

“consistent with the residual functional capacity in this case and has a logical foundation that is

consistent with the treatment records in this case” (Tr. 17).

       Finally, to the extent Plaintiff asserts that her extensive work history bolsters her

credibility as it relates to her subjective complaints of pain, the Court finds her assertion

unavailing. As a preliminary matter, as noted by Defendant, the ALJ is not required to discuss

each of the factors used to evaluate a plaintiff’s subjective complaints. Milam v. Colvin, 794



                                                  14
Case: 4:20-cv-00443-NCC Doc. #: 20 Filed: 07/23/21 Page: 15 of 15 PageID #: 618




F.3d 978, 984 (8th Cir. 2015). Regardless, the ALJ acknowledged Plaintiff’s long history of

diabetes and cervical degenerative disc disease. There is nothing in the record to suggest a

worsening of her conditions as to preclude continued work at the residual functional capacity

determined by the ALJ.

       In conclusion, the Court finds the ALJ evaluation of Plaintiff’s subjective complaints,

including those of pain, is based on substantial evidence and is consistent with Regulations and

case law.

                                       V. CONCLUSION

       For the reasons set forth above, the Court finds that substantial evidence on the record as

a whole supports the Commissioner’s decision that Plaintiff is not disabled.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s Complaint is DISMISSED, with prejudice.

       A separate judgment shall be entered incorporating this Memorandum and Order.

      Dated this 23rd day of July, 2021.
                                                      /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                15
